Order entered December 23, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01073-CV

                 IN RE RENT SPACE MGMT LLC, Relator

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04670-A

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Before the Court is relator’s December 9, 2021 petition for writ of

mandamus. We request that real party in interest and respondent file a response, if

any, to the petition for writ of mandamus by January 5, 2022.


                                            /s/    ROBBIE PARTIDA-KIPNESS
                                                   JUSTICE